TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00456-CV





Ex Parte:  Thomas Glenn Hayes, Relator






HABEAS CORPUS PROCEEDING FROM BURNET COUNTY





PER CURIAM



	Relator Thomas Glenn Hayes filed a petition for writ of habeas corpus in this Court
seeking discharge from the custody of the sheriff of Burnet County.  See Tex. Gov't Code Ann.
§ 22.221(d) (West Supp. 1995); Tex. R. App. P. 120.  The district court found that relator
violated the terms of a protective order and ordered relator confined for a period of 30 days.  This
Court issued the writ of habeas corpus on August 8, 1995, and set the matter for submission on
oral argument on September 6, 1995.  See Tex. R. App. P. 120(d).
	Relator and the State of Texas have now filed a joint motion to dismiss the petition
for writ of habeas corpus.  See generally Tex. R. App. P. 59(a)(1)(A).  In the proceeding below,
the parties have reached an agreement and wish to dismiss the contempt proceeding and this writ
proceeding.  The sole function of petition for writ of habeas corpus is to determine whether the
relator is unlawfully restrained and, if so, to secure the relator's discharge.  Ex parte Gordon, 584
S.W.2d 686, 688 (Tex. 1979); see Cine-Matics, Inc. v. State, 578 S.W.2d 530, 532 (Tex. Civ.
App.--Austin 1979, no writ).  Because the district court has dismissed the State's motion for
contempt, our judgment can have no practical legal effect and the cause is moot.  See City of W.
Univ. Place v. Martin, 123 S.W.2d 638, 639 (Tex. 1939); Texas Dept. of Health v. Long, 659
S.W.2d 158, 160-61 (Tex. App.--Austin 1983, no writ).
	Accordingly, we grant the parties' joint motion to dismiss the petition for writ of
habeas corpus.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Petition for Writ of Habeas Corpus Dismissed on Joint Motion
Filed:   August 30, 1995
Do Not Publish